DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of the preliminary amendment filed on 21 August 2020, where:
Claims 1, 4, 7- 9, 19, 20, 22, 23  and 23  have been amended;
Claims 2-3, 13 and 15 cancelled;
Claim 24 added;
Claims 1, 4-12, 14 and 16-24 pending in this Office action

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 6, 12 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 3,120,397 issued to Lepkofker.
Regarding Claim 1, Lepkofker teaches in Figures 1-4 and respective portions of the specification of a training ice skate boot mount (Figure 3), comprising: 
a base (58); 
a blade housing (inner portions of 38) centered on the base (58) and configured to house a metal center blade (54); and 
a plurality of side rail housings (38) at non-center locations on the base (58) configured to house a plurality of side rails (12a, 12b).
Regarding Claim 4, Lepkofker teaches the plurality of side rails (12a, 12b) are removable (via fastener 48) and a rear end of each of the plurality of side rail housings has a stop (portion 28 limits forward/backward movement and serves as a stop).
Regarding Claim 5, Lepkofker teaches the plurality of side rails (12a, 12b) removably attach to the plurality of side rail housings using a friction fit (fasteners squeeze the side rails against element 30 forming a friction fit).
Regarding Claim 6, Lepkofker teaches the plurality of side rails (12,a, 12b) removably attach to the plurality of side rail housings using means selected from the group consisting of countersunk screws, bolts (46), and combinations thereof.
Regarding Claim 12, Lepkofker teaches of the plurality of side rails (12a, 12b): are fixed in place using fastening means selected from the group consisting of screws, bolts (46), rivets, adhesives, and combinations thereof; and have a shorter profile (see Figure 1) than the center blade (54).
Regarding Claim 16, Lepkofker teaches the base (58) is a continuation of sides of a boot that extend downward from a top of the boot and wrap under the boot (see Figure 3 where the base 58 is shown to be continuous with the sides of the boot 52, which are shown to extend to the top of the boot in Figure 1).
Regarding Claim 17, Lepkofker teaches the plurality of side rails (12a, 12b) are removable (via fastener 48).
Regarding Claim 18, Lepkofker teaches the plurality of side rails (12a, 12b) removably attach to the plurality of side rail housings using a friction fit (fasteners squeeze the side rails against element 30 forming a friction fit).
Claim(s) 1 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 20140057461 issued to Moon (cited in the IDS filed on 9/21/2020).
Regarding Claim 1, Moon teaches in Figures 1-16 and respective portions of the specification of a training ice skate boot mount (Figure 1), comprising: 
a base (11); 
a blade housing (see Figure 5; portion of bottom plate 11 that attaches to the two middle most blades 12) centered on the base (11) and configured to house a metal center blade (middle blade 12); and 
a plurality of side rail housings (see Figure 5 the portion of the middle plate 11 that attaches to the outer most blades 12) at non-center locations on the base (11) configured to house a plurality of side rails (outer blades 12).
Regarding Claim 21, Moon teaches of the base (11), the blade housing, the plurality of side rail housings, and the plurality of side rails are one continuous piece (see Figure 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lepkofker, as disclosed above, in view of Moon, as disclosed above.
Regarding Claim 24, Lepkofker disclose the claimed invention except for showing a ground-facing side of each of the plurality of side rails are beveled at a non-parallel angle to the base.
Moon shows a side rail for a skate with a ground edge beveled at a non-parallel angle to the base (see Figure 5).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a beveled ground facing edge, as taught by Moon, for the invention taught by Lepkofker.  One would be motivated to provide a ground edge beveled at a non-parallel angle with the base to provide a sharper edge for engaging with the ice to prevent the skate from slipping sideways.
Allowable Subject Matter
Claims 22 and 23 allowed.
Claims 7-11, 14, 19 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the primary reason for the indication of allowable subject matter in this case is the inclusion of: in re claim 22 an ice skate boot mount with: a base; a blade housing centered on the base and configured to house a metal center blade; and a pair of side rail housings at non-center locations on the base configured to house one or more sets of removable and interchangeable side rails; wherein: a first side rail housing is located on a first side of the blade housing; a second side rail housing is located on a second side of the blade housing; a rear end of each of the side rail housings has a stop; and a first set of removable and interchangeable side rails have a different height than a second set of removable and interchangeable side rails in re claim 23, a method of adjusting support offered by a training ice skate, where the method includes sliding a first side rail having a first height out from a first side rail housing that is located on a first side of a center blade on a bottom of the training ice skate; and sliding a second side rail having the first height out from a second side rail housing that is located on a second side of the center blade on the bottom of the training ice skate; wherein each side rail attaches to its corresponding side rail housing using a friction fit, and a rear end of each of the side rail housings has a stop, in combination with the other elements recited, not found in the prior art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572. The examiner can normally be reached Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618